EXHIBIT 10.1
Execution Version
STOCK PURCHASE AGREEMENT
BY AND BETWEEN
SEACOAST BANKING CORPORATION OF FLORIDA
AND
CAPGEN CAPITAL GROUP III LP
DATED AS OF
OCTOBER 23, 2009



 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page ARTICLE 1. DEFINITIONS     1        Section
1.01  
Definitions
    1        Section 1.02  
Additional Definitions
    3          
 
        ARTICLE 2. PURCHASE AND SALE OF THE PURCHASED SHARES     3  
     Section 2.01  
Issuance, Sale and Delivery of the Purchased Shares
    3        Section 2.02  
Closing
    3        Section 2.03  
Payment of Purchase Price
    4          
 
        ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY     4  
     Section 3.01  
Brokers
    4        Section 3.02  
Organization
    4        Section 3.03  
Authorization
    4        Section 3.04  
Purchased Shares
    4        Section 3.05  
Closing of the Underwritten Offering
    4          
 
        ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER     5  
     Section 4.01  
Organization
    5        Section 4.02  
Bank Holding Company Status
    5        Section 4.03  
Authorization
    5        Section 4.04  
Prospectus
    5        Section 4.05  
Accredited Investor, etc.
    5        Section 4.06  
Regulatory Approvals
    5        Section 4.07  
Sufficient Funds
    5          
 
        ARTICLE 5. CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER     5  
     Section 5.01  
Representations and Warranties to be True and Correct
    6        Section 5.02  
Performance
    6        Section 5.03  
Corporate Approvals
    6        Section 5.04  
Regulatory Approvals
    6        Section 5.05  
Registration Rights Agreement
    6          
 
        ARTICLE 6. CONDITION TO THE OBLIGATIONS OF THE COMPANY     6  
     Section 6.01  
Representations and Warranties to be True and Correct
    6        Section 6.02  
Performance
    6        Section 6.03  
Regulatory Approvals
    6  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page      Section 6.04  
Lock-Up Agreement
    7          
 
        ARTICLE 7. COVENANTS OF THE COMPANY     7        Section 7.01  
Reasonable Best Efforts
    7        Section 7.02  
Board Matters
    7        Section 7.03  
Preemptive Right
    8        Section 7.04  
Restricted Shares
    9        Section 7.05  
Information, Access and Confidentiality
    10          
 
        ARTICLE 8. OTHER COVENANTS     11        Section 8.01  
Reasonable Best Efforts
    11        Section 8.02  
Regulatory Approvals
    11        Section 8.03  
Corporate Approvals
    12        Section 8.04  
Registration Rights
    12        Section 8.05  
Lock-Up Agreement
    12        Section 8.06  
Bank Holding Company Status
    12          
 
        ARTICLE 9. TERMINATION     12        Section 9.01  
Methods of Termination
    12        Section 9.02  
Procedure Upon Termination
    13          
 
        ARTICLE 10. MISCELLANEOUS     13        Section 10.01  
Press Releases
    13        Section 10.02  
Expenses
    13        Section 10.03  
Survival
    13        Section 10.04  
Notices
    13        Section 10.05  
Assignment
    14        Section 10.06  
Governing Law
    14        Section 10.07  
Counterparts
    15        Section 10.08  
Amendments and Waivers
    15        Section 10.09  
Severability
    15        Section 10.10  
Titles, etc.
    15        Section 10.11  
No Waiver; Cumulative Remedies
    15        Section 10.12  
Further Assurances
    15        Section 10.13  
Entire Agreement
    15  

ii



--------------------------------------------------------------------------------



 



SCHEDULES

      SCHEDULE I  
Subsidiaries
SCHEDULE II  
Form of Registration Rights Agreement
SCHEDULE III  
Form of Lock-Up Agreement

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT, dated as of October 23, 2009 (this
“Agreement”), is by and between Seacoast Banking Corporation of Florida, a
Florida corporation (the “Company”), and CapGen Capital Group III LP, a Delaware
limited partnership (the “Purchaser”).
     WHEREAS, the Company and CapGen Financial Partners (“CapGen”) have entered
into a Letter of Intent, dated as of August 10, 2009, pursuant to which CapGen
agreed to purchase, through its designee, from the Company 6 million shares of
common stock, par value $0.10 per share, of the Company (the “Purchased
Shares”), at the public offering price established for the offering described in
the Company’s registration statement on Form S-1, as last amended (SEC File No.
333-160133) (the “Registration Statement”).
     WHEREAS, on August 12, 2009, the Company and CapGen orally agreed to
consummate the sale and purchase of the Purchased Shares as a private placement
rather than a registered offering and the Company agreed to grant the Purchaser
registration rights with respect to the Purchased Shares.
     WHEREAS, the Company wishes to issue and sell to the Purchaser the
Purchased Shares on the terms and subject to the conditions set forth in this
Agreement.
     WHEREAS, the Purchaser wishes to purchase the Purchased Shares on the terms
and subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Definitions. The following definitions shall be applicable to
the terms set forth below as used in this Agreement:
     “Affiliates” shall mean, with respect to any Person, any other Person which
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such Person.
     “Agreement” shall have the meaning set forth in the recitals.
     “Bank” shall mean Seacoast National Bank, Stuart, Florida, a bank operating
under a national banking charter.
     “BHCA” shall mean the Bank Holding Company Act of 1956, as amended.
     “Business Day” shall mean any day that it is not a Saturday, Sunday or
other day in which banks in the State of Florida or New York are authorized or
required by law to be closed.

 



--------------------------------------------------------------------------------



 



     “Board” shall mean the Board of Directors of the Company.
     “CapGen” shall have the meaning set forth in the preamble.
     “Company” shall have the meaning set forth in the preamble.
     “Closing” shall have the meaning set forth in Section 2.02.
     “Closing Date” shall have the meaning set forth in Section 2.02.
     “Common Stock” shall mean the shares of common stock, $0.10 par value per
share, of the Company.
     “Confidentiality Agreement” shall mean the confidentiality agreement dated
June 30, 2009 between the Company and CapGen.
     “Covered Securities” shall have the meaning set forth in Section 7.03(a).
     “Designated Securities” shall have the meaning set forth in
Section 7.03(b).
     “Fox-Pitt” shall mean Fox-Pitt Kelton Cochran Caronia Waller (USA), LLC.
     “GAAP” shall have the meaning set forth in Section 7.05(a)(i)(3).
     “Lock-Up Agreement” shall have the meaning set forth in Section 7.02(b).
     “NASDAQ” shall mean National Association of Securities Dealers Automated
Quotations.
     “Person” shall mean any individual, firm, corporation, partnership, trust,
joint venture, governmental authority or other entity, and shall include any
successor (by merger or otherwise) of such entity.
     “Private Placement” shall have the meaning set forth in Section 7.03(d).
     “Prospectus” shall mean the prospectus used in connection with the
Underwritten Offering.
     “Purchase Price” shall have the meaning set forth in Section 2.03.
     “Purchased Shares” shall have the meaning set forth in the recitals.
     “Purchaser” shall have the meaning set forth in the preamble.
     “Purchaser Percentage Interest” shall have the meaning set forth in Section
7.03(a).
     “Purchaser Regulatory Application” shall have the meaning set forth in
Section 8.02.
     “Qualified Offering” shall have the meaning set forth in Section 7.03(a).

2



--------------------------------------------------------------------------------



 



     “Registration Statement” shall have the meaning set forth in the recitals.
     “Sandler O’Neill” shall mean Sandler O’Neill & Partners, L.P.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Termination Date” shall have the meaning set forth in Section 9.01(b).
     “Transaction” shall have the meaning set forth in Section 2.01.
     “Underwritten Offering” shall mean the public offering of Common Stock made
by the Underwriters pursuant to the Underwriting Agreement.
     “Underwriters” shall mean Sandler O’Neill and each of the other
underwriters named in Schedule I to the Underwriting Agreement.
     “Underwriting Agreement” shall mean the underwriting agreement dated
August 14, 2009 between Sandler O’Neill and the other Underwriters and the
Company, as amended, filed as an exhibit to the Registration Statement.
     “1933 Act” shall mean the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.
     “1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.
     Section 1.02 Additional Definitions. In addition to the foregoing,
capitalized terms used in this Agreement and not otherwise defined in this
Article 1 shall have the respective meanings provided herein.
ARTICLE 2
PURCHASE AND SALE OF THE PURCHASED SHARES
     Section 2.01 Issuance, Sale and Delivery of the Purchased Shares. Subject
to the terms and conditions hereinafter set forth, at the Closing, the Company
shall issue, sell and deliver to the Purchaser, and the Purchaser shall purchase
from the Company, the Purchased Shares (such issuance, sale and purchase of the
Purchased Shares, along with the other commitments by each party to the other
set forth in this Agreement, the “Transaction”).
     Section 2.02 Closing. The closing of the purchase and sale of the Purchased
Shares shall take place at a mutually agreeable location upon satisfaction (or
waiver, other than a waiver of any condition set forth in Section 5.04 or
Section 6.03) of all conditions to closing; provided that such closing shall not
occur prior to the end of the ten (10) day period commencing following the
issuance of a notice by the Purchaser to its investors to call funds required to
purchase the Purchased Shares; and provided, further that the Purchaser shall
issue such notice no later than five (5) days after receipt of the last
regulatory approval; or at such other date and time as may be agreed upon by the
Purchaser and the Company (such closing being called the “Closing” and such date
being called the “Closing Date”). At the Closing, subject to the terms

3



--------------------------------------------------------------------------------



 



and conditions hereof, the Company shall issue and deliver to the Purchaser the
Purchased Shares in certificate form or in uncertificated book-entry form
pursuant to instructions of the Purchaser provided to the Company at least five
(5) Business Days in advance of the Closing Date, free and clear of any liens
and other encumbrances (other than those placed thereon by or on behalf of
Purchaser).
     Section 2.03 Payment of Purchase Price. As payment in full for the
Purchased Shares, on the Closing Date, the Purchaser shall deliver to the
Company $2.25 per Purchased Share (the “Purchase Price”). Payment of the
Purchase Price shall be made in immediately available funds by wire transfer to
the bank account designated by the Company at least two (2) Business Days in
advance of the Closing Date.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to the Purchaser as follows:
     Section 3.01 Brokers. The Company has agreed to pay Fox-Pitt, as placement
agent, 4.00% of the aggregate Purchase Price upon the Closing. There are no
other contracts, agreements or understandings between the Company and any Person
that would give rise to a valid claim against the Company for a brokerage
commission, finder’s fee or similar payment.
     Section 3.02 Organization. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Florida and is registered as a bank holding company under the BHCA.
Schedule I sets forth all Subsidiaries of the Company. The Company’s principal
Subsidiary and sole banking Subsidiary is the Bank. As used herein, the term
“Subsidiary” shall mean any Person of which (i) the Company or any of its
Subsidiaries is a general partner, (ii) the voting power to elect a majority of
the board of directors or others performing similar functions is held by the
Company and or any one or more of its Subsidiaries, or (iii) more than 50% of
the equity interests is, directly or indirectly, owned or controlled by the
Company or any one or more of its Subsidiaries.
     Section 3.03 Authorization. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes the valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
     Section 3.04 Purchased Shares. The Purchased Shares have been duly and
validly authorized and, when issued and delivered against payment therefor by
the Purchaser as provided herein, will be duly authorized, validly issued, fully
paid, non-assessable and will be free and clear of any liens and other
encumbrances, and will conform to the description of the capital stock contained
in the Registration Statement and the Prospectus. The issuance of the Purchased
Shares is not subject to the preemptive or other similar rights of any security
holder of the Company.
     Section 3.05 Closing of the Underwritten Offering. The Underwritten
Offering has been closed as to all shares of Common Stock offered.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser represents and warrants to the Company as follows:
     Section 4.01 Organization. The Purchaser is a limited partnership validly
existing under the laws of the State of Delaware.
     Section 4.02 Bank Holding Company Status. The Purchaser does not “control”
within the meaning of the BHCA, directly or indirectly, any depository
institution, is not a bank holding company under the BHCA, and will not
immediately following the Closing “control” within the meaning of the BHCA any
depository institution other than the Bank. Prior to Closing, the Purchaser will
have obtained all necessary approvals to own the Purchased Shares and be a bank
holding company under the BHCA with respect to its indirect ownership of the
Bank through the Company.
     Section 4.03 Authorization. This Agreement has been duly authorized,
executed and delivered by the Purchaser and constitutes the valid and binding
agreement of the Purchaser enforceable against it in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
     Section 4.04 Prospectus. The Purchaser has received and read the Prospectus
and has requested and reviewed such other information, and has had the
opportunity to ask questions, concerning the Company as it deems necessary or
advisable in the circumstances.
     Section 4.05 Accredited Investor, etc. The Purchaser is a sophisticated
institution who is an “accredited investor,” as defined in Rule 501 under the
1933 Act, who has had an opportunity to review the Company and ask questions of
its management to its satisfaction, and who understands the risks of an
investment in the Purchased Shares, and has the ability to hold the Purchased
Shares indefinitely and can afford loss of its investment.
     Section 4.06 Regulatory Approvals. Purchaser has not been advised by any
governmental entity, and has no reasonable basis to believe, that any regulatory
approvals, consents or statements of non-objection required or otherwise a
condition to consummate the Transaction will not be obtained.
     Section 4.07 Sufficient Funds. The Purchaser has or at the Closing will
have all funds necessary to pay and deliver the Purchase Price.
ARTICLE 5
CONDITIONS TO THE OBLIGATIONS
OF THE PURCHASER
     The obligations of the Purchaser to purchase and pay for the Purchased
Shares are subject to the satisfaction or waiver by the Purchaser, on or before
such Closing Date, of the following conditions:

5



--------------------------------------------------------------------------------



 



     Section 5.01 Representations and Warranties to be True and Correct. The
representations and warranties contained in Sections 3.01 through 3.04 shall be
true, complete and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
except to the extent such representations and warranties expressly relate to any
earlier date (in which case such representations and warranties shall be
accurate on and as of such date), and an authorized officer of the Company shall
have certified such compliance to the Purchaser in writing on behalf of the
Company.
     Section 5.02 Performance. The Company shall have performed and complied in
all material respects with all agreements contained herein required to be
performed or complied with by it prior to or at the Closing Date, and an
authorized officer of the Company shall have certified such compliance to the
Purchaser in writing on behalf of the Company.
     Section 5.03 Corporate Approvals. All corporate approvals to be taken by
the Company in connection with the Transaction shall have been obtained.
     Section 5.04 Regulatory Approvals. Purchaser shall have received all
regulatory approvals necessary to complete the Transaction, including approval
of Purchaser Regulatory Application, all notice and waiting periods required by
law to pass shall have passed without adverse action, and no judicial,
regulatory or governmental orders or actions enjoining, restraining, prohibiting
or invalidating such Transaction shall have been issued and remain in effect or
are unstayed.
     Section 5.05 Registration Rights Agreement. The Company and the Purchaser
shall have executed and delivered, effective as of the Closing, the Registration
Rights Agreement in the form attached as Schedule II.
ARTICLE 6
CONDITION TO THE OBLIGATIONS
OF THE COMPANY
     The obligations of the Company to issue and sell the Purchased Shares to
the Purchaser and to perform its obligations under this Agreement are subject to
the satisfaction, on or before such Closing Date, of the following conditions:
     Section 6.01 Representations and Warranties to be True and Correct. The
representations and warranties contained in Article 4 shall be true, complete
and correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date, and a duly
authorized officer of the Purchaser shall have certified such compliance to the
Company in writing on its behalf.
     Section 6.02 Performance. Purchaser shall have performed and complied in
all material respects with all agreements contained herein required to be
performed or complied with by it prior to or at the Closing Date, and a duly
authorized officer of the Purchaser shall have certified to the Company in
writing to such effect on its behalf.
     Section 6.03 Regulatory Approvals. Purchaser shall have received all
regulatory approvals necessary to complete the Transaction, including approval
of Purchaser Regulatory

6



--------------------------------------------------------------------------------



 



Application, all notice and waiting periods required by law to pass shall have
passed without adverse action, and no judicial, regulatory or governmental
orders or actions enjoining, restraining, prohibiting or invalidating such
Transaction shall have been issued and remain in effect or are unstayed.
     Section 6.04 Lock-Up Agreement. Purchaser shall have executed and
delivered, effective as of the Closing, the Lock-Up Agreement in the form
attached as Schedule III, unless the Closing occurs on or after November 13,
2009 after the Lock-Up Agreement has expired by its terms.
ARTICLE 7
COVENANTS OF THE COMPANY
     The Company covenants and agrees with the Purchaser as follows:
     Section 7.01 Reasonable Best Efforts. Subject to the terms and conditions
of this Agreement, the Company agrees to cooperate with the Purchaser and use
its reasonable best efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper,
desirable, or advisable on its part under this Agreement or under applicable
laws to consummate and make effective the Transaction as promptly as
practicable.
     Section 7.02 Board Matters.
          (a) On or prior to the Closing Date, the Company shall expand the
Board by one director, and cause the Nominating/Governance Committee of the
Board to nominate, and the Nominating/Governance Committee of the Board shall
nominate, a designee of the Purchaser as a director of the Company to fill,
effective as of the Closing, the vacancy created by such expansion of the Board.
For so long as the Purchased Shares are beneficially owned (with the term
“beneficial ownership” and correlative terms having the meaning ascribed in
Section 13(d)(3) of the 1934 Act and Rule 13d-3 thereunder) or otherwise owned
by the Purchaser or any of its Affiliates, and subject to satisfaction of all
legal and governance requirements applicable to all Board members regarding
service as a director of the Company, the Company shall cause the nomination of
one person designated by the Purchaser for election to the Board at each annual
meeting at which the term of the director designated by the Purchaser expires,
or upon the death, resignation, removal or disqualification of such director, if
earlier. The Purchaser shall provide written notice of such designee to the
Company, together with any information pertaining to the nominated person
reasonably requested by the Company. Upon receipt of such notice and
information, the Company shall do, or cause to be done, all things, and take, or
cause to be taken, all actions necessary to cause such person to be elected as a
member of the Board as soon thereafter as reasonably practicable.
          (b) The Purchaser’s designee as a Company director shall provide the
Company with a directors and officer questionnaire and provide such other
background information as may reasonably be requested by the Company.
          (c) Anything to the contrary in this Section 7.02 notwithstanding, the
right to nominate a member of the Board granted by this Section 7.02 shall
terminate as of and not be

7



--------------------------------------------------------------------------------



 



available at any time after the date on which the Purchaser offers or sells any
of the Purchased Shares or any interest therein.
     Section 7.03 Preemptive Right.
          (a) If the Company offers to sell Covered Securities (as defined
below) in a public or private offering of Covered Securities solely for cash any
time during a period of 24 months commencing on the Closing Date (a “Qualified
Offering”), the Purchaser shall be afforded the opportunity to acquire from the
Company, for the same price and on the same terms as such Covered Securities are
offered, in the aggregate up to the amount of Covered Securities required to
enable it to maintain its Purchaser Percentage Interest (as defined below) as of
immediately following the Closing. As used in this Section 7.03, (i) “Purchaser
Percentage Interest” means, as of any date, the percentage equal to (A) the
aggregate number of shares of Common Stock beneficially owned by the Purchaser
as of such date divided by (B) the total number of outstanding shares of Common
Stock as of such date and (ii) “Covered Securities” means Common Stock and
preferred stock of the Company and any rights, options or warrants to purchase
or securities convertible into or exercisable or exchangeable for Common Stock,
other than securities that are (A) issued by the Company pursuant to any
employment contract, employee or director incentive or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan where stock is being issued or offered to a trust, other
entity to or for the benefit of any employees, potential employees, consultants,
officers or director of the Company, (B) issued by the Company in connection
with a business combination or other merger, acquisition or disposition
transaction, partnership, joint venture, strategic alliance or investment by the
Company or similar non-capital raising transaction, (C) issued with reference to
the Common Stock of a Subsidiary (i.e., a carve-out transaction), (D) issued as
a dividend or in connection with a dividend reinvestment or stockholder purchase
plan or (E) issued in exchange for currently outstanding securities.
          (b) Prior to making any Qualified Offering of Covered Securities, the
Company shall give the Purchaser written notice of its intention to make such an
offering, describing, to the extent then known, the anticipated amount of
securities, and other material terms then known to the Company upon which the
Company proposes to offer the same. The Purchaser shall have 10 days from the
provision of such notice to notify the Company in writing that it intends to
exercise such preemptive right and as to the amount of Covered Securities the
Purchaser desires to purchase, up to the maximum amount calculated pursuant to
Section 7.03(a) (the “Designated Securities”). Such notice shall constitute a
non-binding indication of interest of the Purchaser to purchase the amount of
Designated Securities so specified (or a proportionately lesser amount if the
amount of Covered Securities to be offered in such Qualified Offering is
subsequently reduced) at the price (or range of prices) established in the
Qualified Offering and other terms set forth in the Company’s notice to it. The
failure to respond during such 10 day period shall constitute a waiver of its
preemptive right in respect of such offering. The obligation of the Company to
provide such notice shall be received and held strictly confidential by and on
behalf of the Purchaser, and the Purchaser and its directors, officers,
employees, agents and representatives shall be subject to the same restrictions
on trading in Company securities as the Company’s other insiders.

8



--------------------------------------------------------------------------------



 



          (c) If Purchaser exercises its preemptive right provided in this
Section 7.03 with respect to a Qualified Offering that is an underwritten public
offering or a private offering made to qualified institutional buyers (as such
term is defined in Rule 144A under the 1933 Act) for resale pursuant to
Rule 144A under the 1933 Act (a “Rule 144A offering”), the Company shall offer
Purchaser, if such underwritten public offering or Rule l44A offering is
consummated, the Designated Securities (as adjusted downward or, at Purchaser’s
option, upward to reflect the actual size of such offering when priced) at the
same price as the Covered Securities are offered to investors (not including the
underwriters or initial purchasers) in such offering and shall provide written
notice of such price to Purchaser as soon as practicable prior to such
consummation.
          (d) If Purchaser exercises its preemptive right provided in this
Section 7.03 with respect to a Qualified Offering that is not an underwritten
public offering or Rule 144A offering (a “Private Placement”), the closing of
the purchase of the Covered Securities with respect to which such right has been
exercised shall be conditioned on the consummation of the Private Placement
giving rise to such preemptive right and shall take place simultaneously with
the closing of the Private Placement or on such other date as the Company and
Purchaser shall agree in writing; provided that the actual amount of Covered
Securities to be sold to Purchaser pursuant to its exercise of its preemptive
rights hereunder shall be reduced if the aggregate amount of Covered Securities
sold in the Private Placement is reduced and, at the option of Purchaser (to be
exercised by delivery of written notice to the Company within 5 Business Days of
receipt of notice of such increase), shall be increased if such aggregate amount
of Covered Securities sold in the Private Placement is increased. In connection
with its purchase of Designated Securities, Purchaser shall, if it continues to
wish to exercise its preemptive right with respect to such offering, execute an
agreement containing representations, warranties and agreements of Purchaser
that are substantially similar in all material respects to the agreements
executed by other purchasers in such Private Placement.
          (e) Anything to the contrary in this Section 7.03 notwithstanding, the
preemptive right to purchase Covered Securities granted by this Section 7.03
shall terminate as of and not be available any time after the date on which the
Purchaser sells any of the Purchased Shares or any interest therein.
     Section 7.04 Restricted Shares. The Purchaser acknowledges and agrees that
there are substantial restrictions on the transferability of the Purchased
Shares. The Purchaser further understands and agrees that the Purchased Shares
have not been registered under the 1933 Act and are “restricted securities”
within the meaning of Rule 144 under the 1933 Act and may not be sold,
transferred, or otherwise disposed of without registration under the 1933 Act or
pursuant to an exemption therefrom. The Purchaser further understands that the
Purchased Shares will be subject to a “Lock-up Period” as defined and described
in the Lock-Up Agreement, which expires at the end of the day on November 12,
2009. Furthermore, the Purchaser acknowledges and agrees that (i) each
certificate evidencing the Purchased Shares will bear a legend to the effect set
forth below, and (ii) except to the extent such restrictions are waived by the
Company, neither shall transfer any Purchased Shares represented by any such
certificate without complying with the restrictions on transfer described in the
legend endorsed on such certificate, as follows and which shall be delivered
also as instructions to the Company’s transfer agent:

9



--------------------------------------------------------------------------------



 



THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE CORPORATION
AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED. FURTHERMORE, THE
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN SECTION 7.04 OF THAT CERTAIN STOCK PURCHASE
AGREEMENT DATED AS OF OCTOBER 23, 2009, A COPY OF WHICH AGREEMENT IS ON FILE IN
THE PRINCIPAL OFFICE OF THE CORPORATION.
     Except as provided in the Registration Rights Agreement, the Purchaser has
no right to require that the Purchased Shares be registered under the Securities
Act. If any Purchased Shares become eligible for sale without limitation as to
volume under Rule 144 under the 1933 Act or any similar or successor provision
or become registered pursuant to the Registration Rights Agreement, the Company
shall, upon the request of the Purchaser, remove the foregoing legend and any
transfer restrictions previously provided to the Company’s transfer agent.
     Section 7.05 Information, Access and Confidentiality.
          (a) For so long as the Purchased Shares are beneficially owned (with
the term “beneficial ownership” and correlative terms having the meaning
ascribed in Section 13(d)(3) of the 1934 Act and Rule 13d-3 thereunder) or
otherwise owned by the Purchaser or any of its Affiliates, the Company shall
deliver to the Purchaser:
               (i) as soon as available after the end of each fiscal quarter
(but in no event later than 60 days after the end of each fiscal quarter),
copies of:
                    (1) unaudited consolidated balance sheets of the Company and
its Subsidiaries as at the end of such quarter,
                    (2) unaudited consolidated statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries, for
such quarter and for the portion of such fiscal year and the prior fiscal year
ending with such quarter, and
                    (3) in each case prepared in accordance with U.S. generally
accepted accounting principles (“GAAP”);
               (ii) as soon as available after the end of each fiscal year of
the Company (but in no event later than 120 days after the end of each fiscal
year), copies of:
                    (1) audited consolidated balance sheets of the Company and
its Subsidiaries as at the end of such year,

10



--------------------------------------------------------------------------------



 



                    (2) audited consolidated statements of income, stockholders’
equity and cash flows of the Company and its Subsidiaries for such year, and
                    (3) in each case prepared in accordance with GAAP and
audited by an independent certified public accountants of recognized national
standing.
          (b) All information obtained under this Section 7.05 shall be deemed
confidential and the Purchaser shall not, and shall cause its employees,
representatives and agents not to, use, duplicate or disclose, in whole or in
part, or permit the use, duplication or disclosure of, any of such information
in any manner whatsoever, other than solely for evaluating the condition of the
Company. The Purchaser shall be responsible for any breach of this
Section 7.05(b) by any of its employees, representatives and agents. All
information furnished or disclosed pursuant to this Section 7.05 shall remain
the sole property of the Company.
ARTICLE 8
OTHER COVENANTS
     Section 8.01 Reasonable Best Efforts. Subject to the terms and conditions
of this Agreement, the Purchaser and the Company agree to cooperate with each
other and use their respective reasonable best efforts in good faith to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper, desirable, or advisable on its part under this Agreement or
under applicable laws to consummate and make effective the Transaction as
promptly as practicable.
     Section 8.02 Regulatory Approvals. The Purchaser will file on behalf of it
and any of its Affiliates, to the extent necessary, all regulatory applications
and notices needed to consummate the Transaction, which will include a request
for regulatory authorization of the Purchaser to become a bank holding company
with respect to the Company and the Bank (“Purchaser Regulatory Application”),
as soon as possible and not later than September 21, 2009. The Purchaser will
pursue such applications diligently and on a priority basis, will request
expedited processing of such applications and notices (to the extent such
expedited processing is available), and, to the extent legally permissible and
practicable, will provide the Company promptly with a copy of such applications
as filed (except for any confidential portions thereof) and all material
notices, orders, opinions, correspondence, conditions, commitments and other
documents with respect thereto. The Company will cooperate with Purchaser and
use its reasonable best efforts to assist the Purchaser in securing all required
regulatory approvals. Subject to applicable laws relating to the exchange of
information, the Purchaser and the Company shall have the right to review in
advance, and to the extent practical each shall consult with the other on, all
material written information to be submitted in connection with any regulatory
applications and notices needed to consummate the Transaction. The Purchaser
shall furnish, to the extent legally permissible, to the Company copies of all
notices or other communications (including any information included therein
provided by the Company or on behalf of the Company, but excluding any
information regarding CapGen, the Purchaser or their Affiliates that has been
designated as confidential and does not relate to the Company or its Affiliates)
provided by Purchaser to any governmental entity or received by Purchaser from
any governmental entity with respect to the Transaction and the establishment of
any bank holding company for purposes of the Transaction. To the extent the
Company receives any confidential

11



--------------------------------------------------------------------------------



 



information under this Section 8.02, the Company shall not, and shall cause its
employees, representatives and agents not to, use, duplicate or disclose, in
whole or in part, or permit the use, duplication or disclosure of, any of such
information in any manner whatsoever. The Purchaser shall be responsible for any
breach of this Section 8.02 by any of its employees, representatives and agents.
All information furnished or disclosed pursuant to this Section 8.02 shall
remain the sole property of the Company.
     Section 8.03 Corporate Approvals. The Company and the Purchaser have or
will obtain all corporate approvals necessary for this Agreement and the
Transaction.
     Section 8.04 Registration Rights. The Company and the Purchaser shall
execute and deliver, effective as of the Closing, the Registration Rights
Agreement in the form attached as Schedule II.
     Section 8.05 Lock-Up Agreement. The Purchaser shall execute and deliver,
effective as of the Closing, the Lock-Up Agreement.
     Section 8.06 Bank Holding Company Status. Following the Closing and as long
as the Purchaser holds shares of the Company, the Purchaser will not “control”
within the meaning of the BHCA any depository institution other than the Bank or
any other Subsidiary of the Company.
ARTICLE 9
TERMINATION
     Section 9.01 Methods of Termination. This Agreement may be terminated at
any time prior to the Closing in any of the following ways:
          (a) by the mutual written consent in writing of Purchaser and the
Company;
          (b) by either Purchaser or the Company if the Closing shall not have
occurred by March 31, 2010 (the “Termination Date”), provided, however that the
right to terminate this Agreement under this Section 9.01(b) shall not be
available to any party whose breach of any representation or warranty or failure
to perform any obligation under this Agreement shall have caused or resulted in
the failure of the Closing;
          (c) by the Company if there has been a breach of any representation,
warranty, covenant or agreement made by the Purchaser in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement, such that Section 6.01 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within the earlier of
(i) thirty (30) days after written notice thereof is given by the Company to the
Purchaser and (ii) the Termination Date;
          (d) by the Purchaser if there has been a breach of any representation,
warranty, covenant or agreement made by the Company in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement, such that Section 5.01 would not be satisfied and such breach or
condition is not curable or, if curable, is

12



--------------------------------------------------------------------------------



 



not cured within the earlier of (i) thirty (30) days after written notice
thereof is given by Purchaser to the Company and (ii) the Termination Date; or
          (e) by the Company or Purchaser in writing at any time after any
applicable regulatory authority has denied or requested the withdrawal of any
application for approval of the Transaction.
     Section 9.02 Procedure Upon Termination. In the event of termination
pursuant to Section 9.01 hereof, and except as otherwise stated therein, written
notice thereof shall be given to the other party, and this Agreement shall
terminate immediately upon receipt of such notice (or as otherwise set forth in
Section 9.01(c) and Section 9.01(d)), unless an extension is consented to in
writing by the party having the right to terminate. If this Agreement is
terminated as provided herein,
          (a) each party will return all documents, work papers and other
materials of the other party, including photocopies or other duplications
thereof, relating to the Transaction, whether obtained before or after the
execution hereof, to the party furnishing the same; and
          (b) all information received by either party hereto with respect to
the business of the other party (other than information which is a matter of
public knowledge or which has heretofore been published in any publication for
public distribution or filed as public information with any governmental entity)
shall not at any time be used for any business purpose by such party or
disclosed by such party to third persons.
ARTICLE 10
MISCELLANEOUS
     Section 10.01 Press Releases. The Company and the Purchaser shall consult
with each other before issuing any press release with respect to the Transaction
or this Agreement and shall not issue any such press release or make any such
public statements without the prior consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that a party
may, without the prior consent of the other party (but after such consultation,
to the extent practicable in the circumstances), issue such press release or
make such public statements as may be necessary upon the advice of outside
counsel be required by law or the rules or regulations of NASDAQ or the SEC or
any other applicable law.
     Section 10.02 Expenses. Each party hereto will pay its own expenses in
connection with the Transaction, whether or not the Transaction shall be
consummated.
     Section 10.03 Survival. The representations and warranties contained in
Section 3.03 [Authorization] and Section 3.04 [Purchased Shares] shall survive
the Closing. The covenants set forth in Section 7.02 [Board Matters],
Section 7.03 [Preemptive Right], Section 7.05 [Information, Access and
Confidentiality] and Section 8.05 [Bank Holding Company Status] shall survive
the Closing in accordance with their respective terms. All other
representations, warranties, covenants and agreements in this Agreement shall
expire as of the Closing.
     Section 10.04 Notices. All notices, requests, consents and other
communications hereunder shall be in writing and shall be delivered in person or
mailed by certified or registered

13



--------------------------------------------------------------------------------



 



mail, return receipt requested, or sent by a recognized overnight courier
service, addressed as follows:
to the Company, at:
Seacoast Banking Corporation of Florida
815 Colorado Avenue
Stuart, Florida 34994
Attention: Dennis S. Hudson III
with a copy to:
Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309-3053
Attention: Ralph F. MacDonald, III
if to the Purchaser, at:
CapGen Capital Group III LP
c/o CapGen Financial Partners
280 Park Avenue
40th Floor West, Suite 401
New York, New York 10017
Attention: John P. Sullivan
with a copy to:
Sullivan & Cromwell
1888 Century Park East
Los Angeles, California 90067
Attention: Allison Ressler
or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others.
     Section 10.05 Assignment. This Agreement shall not be assignable by
operation of law or otherwise. This Agreement and all of the provisions of this
Agreement will be binding upon and inure to the benefit of the parties to this
Agreement and their respective successors and permitted assigns.
     Section 10.06 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles regarding choice of law.

14



--------------------------------------------------------------------------------



 



     Section 10.07 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 10.08 Amendments and Waivers. Neither this Agreement nor any term
hereof may be amended, modified, waived or discharged other than by a written
instrument signed by the party against whom enforcement of any such amendment,
modification, waiver or discharged is sought. Each party agrees not to waive any
condition set forth in Section 5.04 or Section 6.03.
     Section 10.09 Severability. If any provision of this Agreement shall be
declared void or unenforceable by any judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby.
     Section 10.10 Titles, etc. The cover page, table of contents, titles and
subtitles used in this Agreement are for convenience only and are not to be
considered in construing or interpreting any term or provision of this
Agreement.
     Section 10.11 No Waiver; Cumulative Remedies. No failure or delay on the
part of any party to this Agreement in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
     Section 10.12 Further Assurances. From and after the date of this
Agreement, upon the request of the Purchaser or the Company, the Company and the
Purchaser shall execute and deliver such other instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
     Section 10.13 Entire Agreement. This Agreement, including the schedules
hereto, the Registration Rights Agreement and the Confidentiality Agreement
constitute the sole and entire agreement of the parties with respect to the
subject matter hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Purchaser have executed this
Agreement as of the day and year first above written.

            COMPANY:

SEACOAST BANKING CORPORATION
      By:   /s/ Denny S. Hudson III        Name:   Denny S. Hudson III       
Title:   Chairman and Chief Executive Officer        PURCHASER:

CAPGEN CAPITAL GROUP III LP
CAPGEN CAPITAL GROUP III LLC,
THE GENERAL PARTNER OF CAPGEN CAPITAL GROUP III LP
      By:   /s/ John P. Sullivan         Name:   John P. Sullivan       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
SUBSIDIARIES

      Name   Incorporated
 
   
Seacoast National Bank
  United States
FNB Brokerage Services, Inc.
  Florida
FNB Insurance Services, Inc
  Florida
South Branch Building, Inc
  Florida
TCoast Holdings, LLC
  Florida
BR West, LLC (inactive)
  Florida
SBCF Capital Trust I
  Delaware
SBCF Statutory Trust II
  Connecticut
SBCF Satutory Trust III
  Delaware
SBCF Satutory Trust IV
  Delaware
SBCF Satutory Trust V
  Delaware

S-1



--------------------------------------------------------------------------------



 



SCHEDULE II
FORM OF REGISTRATION RIGHTS AGREEMENT

S-2



--------------------------------------------------------------------------------



 



SCHEDULE III
FORM OF LOCK-UP AGREEMENT
                                        , 2009
Sandler O’Neill & Partners, L.P.
919 Third Avenue, 6th Floor
New York, NY 10022

  Re:     Seacoast Banking Corporation of Florida

     The undersigned, a stockholder of Seacoast Banking Corporation of Florida,
a Florida corporation (the “Company”), understands that Sandler O’Neill &
Partners, L.P. (the “Underwriter”), has entered into an Underwriting Agreement
(the “Underwriting Agreement”) with the Company providing for the public
offering of shares (the “Shares”) of the Company’s common stock, $0.10 par value
per share (the “Stock”). For other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned agrees with
the Underwriter that, during a period of 90 days from the date of the
Underwriting Agreement, the undersigned will not, without the prior written
consent of the Underwriter, directly or indirectly, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any shares of the Company’s Stock or any
securities convertible into or exchangeable or exercisable for Stock, whether
now owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition, or file any
registration statement under the Securities Act of 1933, as amended, with
respect to any of the foregoing or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Stock, whether any such
swap or transaction is to be settled by delivery of Stock or other securities,
in cash or otherwise. If either (i) during the period that begins on the date
that is 15 calendar days plus three (3) business days before the last day of the
90-day restricted period and ends on the last day of the 90-day restricted
period, the Company issues an earnings release or material news or a material
event relating to the Company occurs, or (ii) prior to the expiration of the
90-day restricted period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of the 90-day
restricted period, the restrictions set forth herein will continue to apply
until the expiration of the date that is 15 calendar days plus three
(3) business days after the date on which the earnings release is issued or the
material news or event related to the Company occurs. The Company shall promptly
notify the Underwriter of any earnings releases, news or events that may give
rise to an extension of the initial restricted period.

S-3



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the undersigned may transfer the
undersigned’s shares of Stock (i) as a bona fide gift or gifts, provided that
the donee or donees agree to be bound in writing by the restrictions set forth
herein, (ii) to any trust or family limited partnership for the direct or
indirect benefit of the partners of the undersigned or the immediate family of
the partners of the undersigned, provided that the trustee of the trust or
general partner of the family limited partnership, as the case may be, agrees to
be bound by the restrictions set forth herein, and provided further that any
such transfer shall not involve a disposition for value, (iii) pledged in a bona
fide transaction outstanding as of the date hereof to a lender to the
undersigned, as disclosed in writing to the Underwriter, (iv) pursuant to the
exercise by the undersigned of stock options that have been granted by the
Company prior to, and are outstanding as of, the date of the Underwriting
Agreement, where the Stock received upon any such exercise is held by the
undersigned, individually or as fiduciary, in accordance with the terms of this
Lock-Up Agreement, (v) pursuant to Rule 10b5-1 plans of the undersigned in
effect as of the date of the Underwriting Agreement, or (vi) with the prior
written consent of the Underwriter. For purposes of this Lock-Up Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s Company Stock, except in compliance with this
Lock-Up Agreement. In furtherance of the foregoing, the Company and its transfer
agent are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.
     The undersigned represents and warrants that the undersigned has full power
and authority to enter into this Lock-Up Agreement. The undersigned agrees that
the provisions of this Lock-Up Agreement shall be binding also upon the
successors, assigns, heirs and personal representatives of the undersigned.
     This Lock-up Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

            Very truly yours,


CAPGEN CAPITAL GROUP III LP
CAPGEN CAPITAL GROUP III LLC,
THE GENERAL PARTNER OF CAPGEN CAPITAL GROUP III LP
      By:           Name:   John P. Sullivan        Title:   Managing Director 
   

S-4